DATE 11/17/2015
                                                                                            FILED IN
                                                                                     1st COURT OF APPEALS
                                          NOTICE OF APPEALS                              HOUSTON, TEXAS
                                    ASSIGNMENT OF COURT OF APPEALS
                                                                                     11/17/2015 3:17:22 PM
TO:      1ST COURT OF APPEALS                                                        CHRISTOPHER A. PRINE
                                                                                              Clerk


From:    Deputy Clerk: DUANE C. GILMORE
         Chris Daniel, District Clerk
         Harris County, T E X A S



CAUSE: 2015-09067 TRIAL COURT NO: 129TH DUE DATE: 12/26/2015

VOLUME       PAGE         OR   IMAGE #:67645226

ATTORNEY: WAYMAN L PRINCE TBN/PRO SE#: 16329350

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE FIRST COURT OF APPEALS

DATE ORDER SIGNED: 10/27/2015

REQUEST TRANSCRIPT DATE FILED             N/A

NOTICE OF APPEAL DATE FILED: 11/16/2015
NOTICE OF APPEAL PREVIOUSLY FILED? N
NUMBER OF DAYS: ( CLERKS RECORD ) 60
FILE ORDERED:       YES        NO      IMAGED FILED:              YES           NO
NOTES: Codes: BC, C, OA

                                                CHRIS DANIEL
                                                Harris County, District Clerk


                                                By: /s/DUANE C. GILMORE
                                                       DUANE C. GILMORE, Deputy

BC      NOTICE OF APPEAL FILED
BG      NOTICE OF APPEAL FILED – GOVERNMENT
C       JUDGMENT BEING APPEALED
D-      ACCELERATED APPEAL
OA      NO CLERK’S RECORD REQUEST FILED
O       CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA      AMENDED NOTICE OF APPEAL
Harris County (JWEB) Justice Applications (INT6510)                                                                                                               Page 1 of 1
 JWEB        INT        65.10         CIVIL SYSTEM│CIVIL CASE INTAKE│GENERAL PARTY INQUIRY                                       INT65.10        GILMORE, DUANE   NOVEMBER 17, 2015




          (13) CONNECTION(S) FOUND.


        CASE NUM:           201509067              PJN:                       TRANS NUM:                      CURRENT COURT:   129        PUB:   Please Select

        CASE TYPE:          QUIET TITLE                                                CASE STATUS:       DISPOSED (FINAL)

        STYLE:              JUMAA, MAZEN                                               VS                 RISNER, BENNY JOE


                                                                       **** INACTIVE PARTIES ****

                 PJN        PER/CONN          COC         BAR           PERSON NAME                                            PTY STAT      ASSOC.


                        00008
                          NO - 0001          PLT      11157980        MJ MEDICAL INVESTMENT GROUP LLC (F/K/A MJ MEDICAL GROUPKEELING,
                                                                                                                              LLC)
                                                                                                                              ATTY    BYRON C.

                        00005 - 0002         XPL      16329350        HOUSTON BROAD BASED COMMUNITY CENTER                                  PRINCE, WAYMAN LEE

                        00004 - 0002         XPL      16329350        AUSTRALTEX INVESTMENT HOLDINGS LLC                                    PRINCE, WAYMAN LEE

                        00003 - 0002         XDF      11157980        MJ MEDICAL GROUP LLC                                                  KEELING, BYRON C.

                        00002 - 0002         XPL      16329350        RISNER, BENNY JOE                                                     PRINCE, WAYMAN LEE

                        00001 - 0002         XDF      11157980        JUMAA, MAZEN                                                          KEELING, BYRON C.

                        00007 - 0001         AGT                      HOUSTON BROAD BASED COMMUNITY CENTER BY SERVING ITS REGISTERED AGENT

                        00006 - 0001         AGT                      AUSTRALTEX INVESTMENT HOLDINGS LLC BY SERVING ITS REGISTERED AGENT

                        00005 - 0001         DEF      16329350        HOUSTON BROAD BASED COMMUNITY CENTER                                  PRINCE, WAYMAN LEE

                        00004 - 0001         DEF      16329350        AUSTRALTEX INVESTMENT HOLDINGS LLC                                    PRINCE, WAYMAN LEE

                        00003 - 0001         PLT      11157980        MJ MEDICAL GROUP LLC                                                  KEELING, BYRON C.

                        00002 - 0001         DEF      16329350        RISNER, BENNY JOE                                                     PRINCE, WAYMAN LEE

                        00001 - 0001         PLT      11157980        JUMAA, MAZEN                                                          KEELING, BYRON C.




     Submit Query       1      Total Pages     Submit Query          Submit Query       1             Submit Query   Submit Query    Records Per-Page   20


            ATY INQ                       ACT UPDT                       SERV ISSU              DOCU INQ                CASE SUMM INQ            PTY ADDR

            ATY SUB                       MUL ATY SUB                    ATY W/DRAWL            PTY W/DRAWL


    Harris County Information Technology Center (ITC) Justice Applications




http://civil.jweb.harriscountytx.gov/INT/INT6510.aspx?GV_CASE_NUM=201419704                                                                                       11/17/2015